Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT P(I) CODE OF ETHICS AND INSIDER TRADING POLICY The Hartford Mutual Funds, Inc. The Hartford Mutual Funds II, Inc. Hartford Series Fund, Inc. Hartford HLS Series Fund II, Inc. The Hartford Income Shares Fund, Inc. (each of the above is referred to as a Fund, together, the Funds) HL Investment Advisors, LLC (HL Advisors or an Adviser) Hartford Investment Financial Services, LLC (HIFSCO or an Adviser, together with HL Advisors the Advisers) 1 Effective -April 1, 2009 This Code of Ethics and Insider Trading Policy (Code) is adopted in compliance with the requirements of U.S. securities laws applicable to registered investment advisers and registered investment companies. Registered investment advisers are required by Rule 204A-1 under the Investment Advisers Act of 1940, as amended (Advisers Act), to adopt a code of ethics which, among other things, sets forth the standards of business conduct required of their supervised persons and requires those supervised persons to comply with the Federal Securities Laws. Similarly, each registered investment company and its adviser and principal underwriter must adopt a code of ethics pursuant to Rule 17j-1 under the Investment Company Act of 1940, as amended (1940 Act). In conformity with these rules, this Code is adopted by the above-listed entities (collectively referred to as Hartford Entities). 1. Standards of Business Conduct The nature of our business is such that all directors, officers and employees of the Funds and the Advisers have a fiduciary duty to the Funds’ shareholders and our other investment advisory clients. Accordingly, each of us is under an affirmative duty to place the interests of the Funds’ shareholders and our other investment advisory clients first, ahead of our own personal financial interests. We further must avoid any conflicts of interest between our personal securities investments and those of our clients, and take appropriate steps to ensure that investment personnel do not take inappropriate advantage of their positions of trust.
